The opinion of .the court was delivered
Per Curiam.
Notwithstanding the earnest and zealous argument of the counsel for the appellant, we are unable to find any error in this decree. The widow having died before the sale was made under order of the Orphans’ Court, the lien charged on the land in her favor, was divested by the sale. On the Orphans’ Court the duty then rested to distribute the fund produced thereby. This necessarily authorized it to inquire into and determine all questions in the line of distribution. The *567right of claimants to any portion of the fund is directly within the scope of the inquiry and of the adjudication. The sum in controversy was correctly decreed to the appellee.
.Decree affirmed and appeal dismissed at the costs of the appellant.